I am in full accord with the views expressed by the CHIEF JUSTICE in his dissenting opinion, with this exception. I think the district court is limited by the ordinance to the city jail as a place of imprisonment for persons convicted of ordinance violations. Where the penalty clause designates the city jail, the court may not commit to the county jail. Had the ordinance *Page 245 
merely provided for imprisonment, without designating the place, then, under Comp. Laws Utah 1917, § 587, the district court might lawfully sentence to either of the places mentioned therein.